Exhibit 10.95



AMENDMENT NO. 1




This AMENDMENT NO. 1, dated as of October 5, 2007 (the “Amendment”), is entered
into by and among Durant Biofuels, LLC, an Oklahoma limited liability company
(the “Borrower”), the other persons designated as “Loan Parties” on the
signature pages hereto (the “Loan Parties”), and Fourth Third LLC, a Delaware
corporation, as agent for the Lenders (the “Agent”) and as a Lender.
 
WHEREAS, Borrower, the other Loan Parties, Lenders (as defined therein) and
Agent are party to a certain Credit Agreement, dated as of March 23, 2007 (as
heretofore amended, restated, supplemented or otherwise modified, the “Credit
Agreement”); all capitalized terms defined in the Credit Agreement and not
otherwise defined herein shall have the meanings assigned thereto in the Credit
Agreement); and
 
WHEREAS, Borrower has requested that Lenders agree (i) to extend an additional
term loan in the amount of $950,000 to Borrower, (ii) to consolidate such
additional term loan with the Initial Loan (as hereinafter defined) into a
single term loan in the aggregate principal amount of $9,950,000 and (iii) to
amend the Credit Agreement in certain respects as set forth below.
 
WHEREAS, Lenders are willing to agree to such requests and enter into this
Amendment upon the terms and conditions provided herein.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, the other Loan Parties, Lenders and
Agent agree as follows:
 


SECTION 1.
ADDITIONAL DEFINED TERMS


The capitalized terms set forth in Section 2(a) below shall have the meanings
when used herein as set forth therein.


SECTION 2.
AMENDMENTS


Subject to the satisfaction of the conditions to effectiveness referred to in
Section 3 below, Borrower, the other Loan Parties, Lenders and Agent agree that
the Credit Agreement is hereby amended as follows:
 
(a) Section 1.1 of the Credit Agreement is amended by adding each of the
following definitions in its proper alphabetical place:
 
“‘Amendment No. 1’ means Amendment No. 1, dated as of October 5, 2007, to this
Agreement.”
 
“‘Amendment No. 1 Effective Date’ means the “Effective Date” as such term is
defined in Amendment No. 1.”
 
“Amendment No. 1 Fee” means the $200,000 fee payable in cash by Borrower to
Agent on the Amendment No. 1 Effective Date."

 
1

--------------------------------------------------------------------------------

 

“‘Earth LNG Interest Reserve’ means the interest reserve established pursuant to
Section 2.4.2 of the Earth LNG Credit Agreement.”
“‘Initial Loan’ has the meaning provided in Section 2.1(a).”
 
“‘Intercompany Note’ has the meaning provided in Section 7.1(n).”
 
“‘Interest Reserve Borrower Debt’ means Debt of Borrower to Earth LNG evidenced
by an Intercompany Note incurred by Borrower as a result of application of
amounts in the Earth LNG Interest Reserve to interest accrued hereunder.”
 
“‘Interest Reserve Earth LNG Debt’ means Debt of Earth LNG evidenced by an
intercompany note by Earth LNG to Borrower incurred by Earth LNG as a result of
application of amounts in the Interest Reserve Account to interest accrued under
the Earth LNG Credit Agreement.”
 
 “‘Term Loan B’ has the meaning provided in Section 2.1(b).”
 
“‘Term Loan B Commitment’ means a commitment to make a loan pursuant to Section
2.1(b) on the Amendment No. 1 Effective Date in the aggregate principal amount
of $700,000.  The Term Loan B Commitment shall terminate upon the making of the
Term Loan B.”
 
(b) The definition of “Commitment” set forth in Section 1.1 of the Credit
Agreement is amended and restated in its entirety as follows:
 
“‘Commitment’ means, as to any Lender, such Lender’s Pro Rata Share of the Loan
Commitment and the Term Loan B Commitment.”
 
(c) The definition of “Loan” set forth in Section 1.1 of the Credit Agreement is
amended and restated in its entirety as follows:
 
“‘Loan’ has the meaning provided in Section 2.1(b).”
 
(d) The definition of “Loan Commitment” set forth in Section 1.1 of the Credit
Agreement is amended by replacing the phrase “upon the making of the Loan”
appearing therein with the phrase “upon the making of the Initial 
  Loan". 
 
(e) Section 2.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
“2.1           Commitments.
 
(a) A term loan was made in Pro Rata Shares by the Lenders on March 23, 2007 in
the original principal amount of $9,000,000 (the “Initial Loan”).  As of the
Closing Date, the outstanding principal balance of the Initial Loan is
$9,000,000.
 
(b) On the terms and subject to the conditions of this Agreement, each Lender,
severally and for itself alone, agrees to lend to Borrower on the Amendment No.
1 Effective Date such Lender’s applicable Pro Rata Share of the Term Loan B
Commitment (the “Term Loan B”).  Upon such advance of the Term Loan B, the
original principal amount of the Term Loan B and the outstanding principal
balance of the Initial Loan shall be combined and consolidated into one term
loan (the “Loan”) in an aggregate principal amount of $9,950,000.  Any portion
of the Loan which is repaid or prepaid, in whole or in part, may not be
reborrowed.  The proceeds of the Term Loan
 

 
2

--------------------------------------------------------------------------------

 

B shall be disbursed to the Interest Reserve Account in accordance with the
terms of Section 2.4.2(b)(iii).”
 
(f) Section 2.4.1 of the Credit Agreement is amended by inserting the following
text immediately prior to the last sentence thereof: “Effective as of the
Amendment No. 1 Effective Date, Required Lenders rescind the application of the
Default Rate to the Obligations (as such term is defined in Amendment No. 1),
and Agent and Required Lenders shall not request the application of or apply the
Default Rate as a result of any of the Continuing Defaults; provided, that the
foregoing shall not affect the rights of Agent or Required Lenders to request
the application of the Default Rate to the Obligations as a result of any Event
of Default other than the Continuing Defaults.”
 
(g) Section 2.4.2 of the Credit Agreement is amended by (i) replacing the phrase
“On or prior to the Closing Date” appearing in paragraph (b) thereof with the
phrase “Subject to clause (b)(v) below, on or prior to the Closing Date”, (ii)
replacing the word “Omitted” appearing in clause (b)(iii) thereof with the
following text: “On the Amendment No. 1 Effective Date, Borrower shall deposit
or cause to be deposited in the Interest Reserve Account from the proceeds of
the Term Loan B in immediately available funds an amount equal to $950,000.” and
(iii) amending and restating clause (b)(iv) thereof in its entirety as follows:
 
“Agent shall withdraw available funds in the Interest Reserve Account on each
Interest Payment Date and apply same to the payment of interest hereunder or to
interest owing under the Earth LNG Credit Agreement.  In the event that Agent
shall apply any funds from the Interest Reserve Account to interest owing under
the Earth LNG Credit Agreement, such amount shall constitute Interest Reserve
Earth LNG Debt.  In the event that Agent is prevented from withdrawing any
amount from the Interest Reserve Account for any reason, or in the event that
available funds on deposit in the Interest Reserve Account are insufficient to
pay interest due hereunder on such Interest Payment Date (including by virtue of
application of amounts in the Interest Reserve Account to interest accrued under
the Earth LNG Credit Agreement), Borrower shall nonetheless be required to make
the applicable payment of interest as otherwise required hereunder.  Amounts
deposited in the Interest Reserve Account shall be invested by the Agent at the
direction of the Borrower, in Investments permitted by Section 7.11, so long as
Agent has a first priority security interest therein and any such investment can
be liquidated so as to pay without penalty all interest that will become payable
during the applicable Interest Reserve Period; provided that the investment of
such amounts shall be controlled solely by the Agent during the continuance of
any Event of Default.  The provisions of this Section 2.4.2(b)(iv) shall
supersede and replace the terms of that certain Letter Agreement, dated as of
August 8, 2007, between Agent and Loan Parties, and such Letter Agreement shall
have no further force or effect.”
 
(h) Sections 5.6, 5.8, 5.9, 5.13, 5.14 and 5.15 of the Credit Agreement are
amended by replacing the text “Closing Date” in each instance in which it
appears therein with the text “Closing Date and the Amendment No. 1 Effective
Date”.
 
Section 6.8 of the Credit Agreement is amended by (i) replacing the text
"Closing Date" appearing in paragraph (b) thereof with the text "Amendment No. 1
Effective Date" and (ii) adding the following at the end of such section:
"Within thirty (30) days following the Amendment No. 1 Effective Date, the
Borrower shall execute and deliver an amendment to the Mortgage, dated as of
March 23, 2007, by Borrower to Agent, in form and substance satisfactory to
Agent, to the extent necessary in the opinion of Agent to insure that the Term
Loan B and the "Term Loan B" being made to Earth LNG, Inc. is secured by such
Mortgage and to obtain at Borrower's expense, an endorsement, in form and
substance satisfactory to Agent, to the title insurance policy issued to Agent
as to such Mortgage, which among other things insures that such Mortgage secures
such Term Loan B and `Term Loan B"'.

 
3

--------------------------------------------------------------------------------

 



(i) Section 7.1 of the Credit Agreement is amended by replacing the period at
the end of paragraph (m) thereof with the text “; and” and inserting the
following new paragraph (n) immediately following paragraph (m) thereof:
“(n)Interest Reserve Borrower Debt; provided, however, that Borrower shall have
executed and delivered to Earth LNG, on the Amendment No. 1 Effective Date, the
sole originally executed counterpart of a demand note (the “Intercompany Note”)
to evidence any such Interest Reserve Borrower Debt owing at any time by
Borrower to Earth LNG, which Intercompany Note shall be in form and substance
reasonably satisfactory to Agent and shall be pledged and delivered by Earth LNG
to Agent as additional collateral security for the Obligations and endorsed by
Earth LNG to the order of Agent.”
 
(j) Section 7.7 of the Credit Agreement is amended by (i) replacing the phrase
“Use the proceeds of the Loan” appearing therein with the phrase “Use the
proceeds of the Initial Loan” and (ii) inserting the phrase “use the proceeds of
the Term Loan B for deposit into the Interest Reserve Account,” immediately
following the Amendment No. 1 Fee”  immediately following the phrase “to pay any
financing fees and expenses associated herewith,” appearing therein.
 
(k) The Credit Agreement is amended by adding as Schedules 4.1 through 7.15 the
schedules attached hereto as Schedules 4.1 through 7.15.
 
SECTION 3.
CONDITIONS TO EFFECTIVENESS
 
This Amendment shall become effective on the date (the “Effective Date”) on
which the following conditions are satisfied in full:
 
(a) Agent shall have received one or more counterparts of this Amendment
executed and delivered by Borrower, the other Loan Parties, Agent and Lenders;
 
(b) Agent shall have received one or more counterparts of the Consent and
Reaffirmation in the form of Exhibit A hereto, executed and delivered by each of
the Guarantors named therein;
 
(c) Agent shall have received an amendment and restatement, each in the form of
Exhibit B hereto, of each Note held by a Lender having a Term Loan B Commitment,
each dated the Amendment No. 1 Effective Date and executed and delivered by
Borrower;
 
(d) Agent shall have received the Intercompany Note, duly executed and delivered
by Borrower and pledged and endorsed by Earth LNG to the order of Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as specified by Agent;
 
(e) Agent shall have received received (i) in immediately available funds the
Amendment No. 1 Fee and (ii) evidence satisfactory to Agent that all Legal Costs
of Agent incurred in connection with this Amendment and the other Loan Documents
shall have been paid;
 
(f) except for the Continuing Defaults (as hereinafter defined) no Default or
Event of Default is continuing or would result after giving effect to this
Amendment; and
 
(g) except for those representations and warranties that are not true and
correct as a result of the Continuing Defaults, all representations and
warranties of the Loan Parties contained in this Amendment and in the Credit
Agreement shall be true and correct in all material respects as of the date
 

 
4

--------------------------------------------------------------------------------

 

(h) hereof and as of the Effective Date, except to the extent such
representations and warranties relate to a specific date.
 
SECTION 4.
NO WAIVER ; LIMITATION ON SCOPE
 
(a) Borrower hereby acknowledges that the “Subject Events of Default” (as
defined in that certain Reservation of Rights Letter, dated as of May 23, 2007,
from Agent to Loan Parties) are continuing.  Further, Borrower has informed
Agent of the following:
 
(1)  
on July 11, 2007, an involuntary bankruptcy proceeding was commenced against
Parent in the United States Bankruptcy Court, District of Delaware, and such
proceeding has remained undismissed for longer than 60 days.  Such proceeding
and passage of time without dismissal constitutes an Event of Default under
Section 8.1.3 of the Credit Agreement (the “Bankruptcy Default”); and

 
(2)  
Earth LNG has made distributions to Parent in contravention of Section 7.4 of
the Credit Agreement.  The payment of such distributions constitutes an Event of
Default under Section 8.1.4 of the Credit Agreement (the “Restricted Payment
Default”); and

 
(3)  
Borrower was not in compliance with the covenants set forth in Section 7.14 of
the Credit Agreement for the Fiscal Quarter ended June 30, 2007 (the “Financial
Covenant Default” and together with the Subject Events of Default, the
Bankruptcy Default and the Restricted Payment Default, collectively, the
“Continuing Defaults”).

 
Agent hereby reserves all rights and remedies of Agent and Lender arising from
the occurrence and continuation of the Continuing Defaults, including, without
limitation, the right to declare the Loan and all other Obligations to be
immediately due and payable.  Nothing contained in this Amendment, including the
making of the Term Loan B, shall be deemed a waiver by Agent or any Lender of
its respective rights and remedies against Borrower or any other Loan Party for
the Continuing Defaults or for any other existing or future Defaults or Events
of Default.
 
(b) Except as expressly amended hereby and except as provided in paragraph (a)
above, all of the representations, warranties, terms, covenants and conditions
of the Loan Documents shall remain in full force and effect in accordance with
their respective terms.  The amendments set forth herein shall be limited
precisely as provided for herein and shall not be deemed to be waivers of,
amendments of, consents to or modifications of any term or provision of the Loan
Documents or any other document or instrument referred to therein or of any
transaction or further or future action on the part of Borrower or any other
Loan Party requiring the consent of Agent or Lenders except to the extent
specifically provided for herein.
 
SECTION 5.
MISCELLANEOUS
 
(a) Borrower and the other Loan Parties hereby represent and warrant that this
Amendment has been duly authorized and executed by Borrower and each of the
other Loan Parties and that the Credit Agreement, as amended by this Amendment,
is the legal, valid and binding obligation of Borrower and the other Loan
Parties party thereto, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors rights generally and by general equitable principles (whether
enforcement is sought by proceedings in law or in equity).
 

 
5

--------------------------------------------------------------------------------

 

(b) Each of Borrower and the other Loan Parties repeats and restates the
representations and warranties of such Person contained in the Credit Agreement
as of the date of this Amendment  and as of the Effective Date, except to the
extent such representations and warranties relate to a specific date; provided
that references to the Credit Agreement or “this Agreement” in such
representations and warranties shall be deemed to be references to the Credit
Agreement as amended pursuant to this Amendment.
 
(c) Borrower and the other Loan Parties hereby ratify and confirm the Credit
Agreement as amended hereby, and agree that, as amended hereby, the Credit
Agreement remains in full force and effect.
 
(d) Borrower and the other Loan Parties agree that the Loan Documents to which
each such Person is a party remain in full force and effect (as amended hereby
in the case of the Credit Agreement) notwithstanding the execution and delivery
of this Amendment and that nothing contained in this Amendment shall constitute
a defense to the enforcement of any Loan Document.
 
(e) This Amendment may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which counterparts together shall constitute but one and
the same instrument.
 
(f) All references in the Loan Documents to the “Credit Agreement” and in the
Credit Agreement as amended hereby to “this Agreement,” “hereof,” “herein” or
the like shall mean and refer to the Credit Agreement as amended by this
Amendment (as well as by all subsequent amendments, restatements, modifications
and supplements thereto).
 
(g) THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).
 
(h) This Amendment is a “Loan Document” and each of the provisions set forth in
Section 10 (Miscellaneous) of the Credit Agreement applies to this Amendment to
the same extent such provision applies to any other Loan Document.
 
(i) Each of the following provisions of the Credit Agreement is hereby
incorporated herein by this reference with the same effect as though set forth
in its entirety herein, mutatis mutandis, and as if “this Agreement” in any such
provision read “this Amendment”: Section 10.2 (Notices), Section 10.10
(Captions), Section 10.13 (Severability), Section 10.14 (Entire Agreement),
Section 10.15 (Successors and Assigns), Section 10.17 (Forum Selection; Consent
to Jurisdiction) and Section 10.18 (Waiver of Jury Trial).
 
[SIGNATURE PAGE FOLLOWS]
 

 
6

--------------------------------------------------------------------------------

 

WITNESS the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.
 
BORROWER:


DURANT BIOFUELS, LLC


By:           /s/ Dennis G. McLaughlin,
III                                                                           
Title:                      CEO                                                      


LOAN PARTIES:


EARTH BIOFUELS, INC.


By:           /s/ Dennis G. McLaughlin,
III                                                                           
Title:                      CEO                                                      


APPLIED LNG TECHNOLOGIES USA, L.L.C.


By:           /s/ Dennis G. McLaughlin,
III                                                                           
Title:                      CEO                                                      


FLEET STAR, INC.


By:           /s/ Dennis G. McLaughlin,
III                                                                           
Title:                      CEO                                                      


APOLLO LEASING, INC.


By:           /s/ Dennis G. McLaughlin,
III                                                                           
Title:                      CEO                                                      


ARIZONA LNG, L.L.C.


By:           /s/ Dennis G. McLaughlin,
III                                                                           
Title:                      CEO                                                      


EARTH LNG, INC.


By:           /s/ Dennis G. McLaughlin,
III                                                                           
Title:                      CEO                                                      

 
7

--------------------------------------------------------------------------------

 

AGENT AND LENDERS:
 
FOURTH THIRD LLC,
 
as Agent and a Lender
 


 
By:                  /s/ Seth B.
Taube                                                                
 
Name:                 Seth B. Taube
 
Title:                 Authorized Signatory
 


 

 
8

--------------------------------------------------------------------------------

 

EXHIBIT A
 
CONSENT AND REAFFIRMATION


Each of the undersigned (“Guarantors”) hereby (i) acknowledges receipt of a copy
of the foregoing Amendment No. 1; (ii) consents to Borrower’s execution and
delivery thereof and approves and consents to the transactions contemplated
thereby; (iii) agrees to be bound thereby; and (iv) affirms that nothing
contained therein shall modify or diminish in any respect whatsoever its
obligations under the Guarantee and Collateral Agreement and the other Loan
Documents to which it is a party and reaffirms that such Guarantee and
Collateral Agreement is and shall continue to remain in full force and
effect.  This acknowledgement by Guarantors is made and delivered to induce
Agent and Lenders to enter into Amendment No. 1, and Guarantors acknowledge that
Agent and Lenders would not enter into Amendment No. 1 in the absence of the
acknowledgements contained herein.  Although Guarantors have been informed of
the matters set forth herein and have acknowledged and agreed to same,
Guarantors understand that Agent and Lenders have no obligation to inform
Guarantors of such matters in the future or to seek Guarantors’ acknowledgment
or agreement to future amendments or waivers, and nothing herein shall create
such a duty.  Capitalized terms used herein without definition shall have the
meanings given to such terms in the Amendment No. 1 to which this Consent is
attached or in the Credit Agreement referred to therein, as applicable.


IN WITNESS WHEREOF, the undersigned have executed this Consent and Reaffirmation
on and as of the date of Amendment No. 1.


EARTH BIOFUELS, INC.


By:           /s/ Dennis G. McLaughlin,
III                                                                           
Title:                      CEO                                                      


APPLIED LNG TECHNOLOGIES USA, L.L.C.


By:           /s/ Dennis G. McLaughlin,
III                                                                           
Title:                      CEO                                                      


FLEET STAR, INC.


By:           /s/ Dennis G. McLaughlin,
III                                                                           
Title:                      CEO                                                      


APOLLO LEASING, INC.


By:           /s/ Dennis G. McLaughlin,
III                                                                           
Title:                      CEO                                                      



 
9

--------------------------------------------------------------------------------

 

ARIZONA LNG, L.L.C.


By:           /s/ Dennis G. McLaughlin,
III                                                                           
Title:                      CEO                                                      


EARTH LNG, INC.


By:           /s/ Dennis G. McLaughlin,
III                                                                           
Title:                      CEO                                                      

 
10

--------------------------------------------------------------------------------

 

WAIVER AND AMENDMENT NO. 2




This WAIVER AND AMENDMENT NO. 2, dated as of October 5, 2007 (the “Amendment”),
is entered into by and among Earth LNG, Inc., a Texas corporation (the
“Borrower”), the other persons designated as “Loan Parties” on the signature
pages hereto (the “Loan Parties”), and Fourth Third LLC, a Delaware corporation,
as agent for the Lenders (the “Agent”) and as a Lender.
 
WHEREAS, Borrower, the other Loan Parties, Lenders (as defined therein) and
Agent are party to a certain Credit Agreement, dated as of February 28, 2007 (as
heretofore amended, restated, supplemented or otherwise modified, the “Credit
Agreement”); all capitalized terms defined in the Credit Agreement and not
otherwise defined herein shall have the meanings assigned thereto in the Credit
Agreement); and
 
WHEREAS, Section 2.4.2(b)(ii) of the Credit Agreement provides that upon the
occurrence of an Event of Default under Section 7.14 of the Credit Agreement for
the Fiscal Quarter ending June 30, 2007, Borrower shall increase the amount on
deposit in the Interest Reserve Account to an amount equal to the interest that
will accrue on the unpaid principal balance of the Loan during the period
commencing on September 1, 2007 and ending on February 28, 2008; and
 
WHEREAS, Borrower has requested that Lenders agree (i) to waive compliance with
Section 2.4.2(b)(ii) of the Credit Agreement, (ii) to extend an additional term
loan in the amount of $3,750,000 to Borrower, (iii) to consolidate such
additional term loan with the Initial Loan (as hereinafter defined) into a
single term loan in the aggregate principal amount of $18,750,000 and (iv) to
amend the Credit Agreement in certain respects as set forth below.
 
WHEREAS, Lenders are willing to agree to such requests and enter into this
Amendment upon the terms and conditions provided herein.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, the other Loan Parties, Lenders and
Agent agree as follows:
 


SECTION 1.
ADDITIONAL DEFINED TERMS


The capitalized terms set forth in Section 2(a) below shall have the meanings
when used herein as set forth therein.


SECTION 2.
WAIVER AND AMENDMENTS


Subject to the satisfaction of the conditions to effectiveness referred to in
Section 3 below, Borrower, the other Loan Parties, Lenders and Agent agree that
the Credit Agreement is hereby amended as follows:
 
(a)  
(i)        Effective as of the Effective Date (as defined below), Lenders hereby
waive compliance with Section 2.4.2(b)(ii) of the Credit Agreement.

 

 
11

--------------------------------------------------------------------------------

 

(ii)  
Anything herein to the contrary notwithstanding, (i) Lenders’ waiver contained
in Section 2(a)(i) is subject to the satisfaction of the conditions set forth in
Section 3 hereof, (ii) such waiver only applies to the specific matters referred
to in Section 2(a)(i) and shall not be applicable to any other circumstance,
including, without limitation, any Default and (iii) Lenders and Agent reserve,
and Borrower acknowledges and agrees that Lenders and Agent reserve, any and all
rights arising from the Loan Documents, other than as specifically set forth
in Section 2(a)(i).

 
(b)  
Section 1.1 of the Credit Agreement is amended by adding each of the following
definitions in its proper alphabetical place:

 
“‘Amendment No. 2’ means Amendment No. 2, dated as of October 5, 2007, to this
Agreement.”
 
“‘Amendment No. 2 Effective Date’ means the “Effective Date” as such term is
defined in Amendment No. 2.”
 
“‘Amendment No. 2 Fee’ means the $800,000 fee payable in cash by Borrower to
Agent on the Amendment No. 2 Effective Date.”
 
“‘Durant Interest Reserve’ means the interest reserve established pursuant to
Section 2.4.2 of the Durant Credit Agreement.”
 
“‘Initial Loan’ has the meaning provided in Section 2.1(a).”
 
“‘Intercompany Note’ has the meaning provided in Section 7.1(j).”
 
“‘Interest Reserve Borrower Debt’ means Debt of Borrower to Durant evidenced by
an Intercompany Note incurred by Borrower as a result of application of amounts
in the Durant Interest Reserve to interest accrued hereunder.”
 
“‘Interest Reserve Durant Debt’ means Debt of Durant evidenced by an
intercompany note by Durant to Borrower incurred by Durant as a result of
application of amounts in the Interest Reserve Account to interest accrued under
the Durant Credit Agreement.”
 
“‘Reverse Merger Transaction’ means the merger of Borrower with and into a
public company (or similar transaction) on terms and conditions and pursuant to
arrangements satisfactory in all respects to, and that have been approved by,
Agent.  The inclusion of this definition does not constitute consent of Agent or
any Lender to the Reverse Merger or any other transaction otherwise prohibited
by this Agreement.”
 
“‘Term Loan B’ has the meaning provided in Section 2.1(b).”
 
“‘Term Loan B Commitment’ means a commitment to make a loan pursuant to Section
2.1(b) on the Amendment No. 2 Effective Date in the aggregate principal amount
of $3,750,000.  The Term Loan B Commitment shall terminate upon the making of
the Term Loan B.”
 
(c) The definition of “Commitment” set forth in Section 1.1 of the Credit
Agreement is amended and restated in its entirety as follows:
 
“‘Commitment’ means, as to any Lender, such Lender’s Pro Rata Share of the Loan
Commitment and the Term Loan B Commitment.”
 

 
12

--------------------------------------------------------------------------------

 

The definition of “Loan” set forth in Section 1.1 of the Credit Agreement is
amended and restated in its entirety as follows:
 
“‘Loan’ has the meaning provided in Section 2.1(b).”
 
(d) The definition of “Loan Commitment” set forth in Section 1.1 of the Credit
Agreement is amended by replacing the phrase “upon the making of the Loan”
appearing therein with the phrase “upon the making of the Initial
Loan."
 
(e) Section 2.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
“2.1           Commitments.
 
(a) A term loan was made in Pro Rata Shares by the Lenders on February 28, 2007
in the original principal amount of $15,000,000 (the “Initial Loan”).  As of the
Closing Date, the outstanding principal balance of the Initial Loan is
$15,000,000.
 
(b) On the terms and subject to the conditions of this Agreement, each Lender,
severally and for itself alone, agrees to lend to Borrower on the Amendment No.
2 Effective Date such Lender’s applicable Pro Rata Share of the Term Loan B
Commitment (the “Term Loan B”).  Upon such advance of the Term Loan B, the
original principal amount of the Term Loan B and the outstanding principal
balance of the Initial Loan shall be combined and consolidated into one term
loan (the “Loan”) in an aggregate principal amount of $18,750,000.  Any portion
of the Loan which is repaid or prepaid, in whole or in part, may not be
reborrowed.  A portion of the proceeds of the Term Loan B shall be disbursed to
the Interest Reserve Account in accordance with the terms of Section
2.4.2(b)(iii), and the remainder of the proceeds of the Term Loan B shall be
disbursed to a deposit account of Borrower with JPMorgan Chase Bank, N.A.
specified by Borrower in writing to Agent.”
 
(f) Section 2.4.1 of the Credit Agreement is amended by adding the following
text immediately prior to the last sentence thereof: “Effective as of the
Amendment No. 2 Effective Date, Required Lenders rescind the application of the
Default Rate to the Obligations (as such term is defined in Amendment No. 2),
and Agent and Required Lenders shall not request the application of or apply the
Default Rate as a result of any of the Continuing Defaults; provided, that the
foregoing shall not affect the rights of Agent or Required Lenders to request
the application of the Default Rate to the Obligations as a result of any Event
of Default other than the Continuing Defaults.”
 
(g) Section 2.4.2 of the Credit Agreement is amended by (i) replacing the phrase
“On or prior to the Closing Date” appearing in paragraph (b) thereof with the
phrase “Subject to clause (b)(v) below, on or prior to the Closing Date”, (ii)
replacing the word “Omitted” appearing in clause (b)(iii) thereof with the
following text: “On the Amendment No. 2 Effective Date, Borrower shall deposit
or cause to be deposited in the Interest Reserve Account from the proceeds of
the Term Loan B in immediately available funds an amount equal to $1,450,000.”
and (iii) amending and restating clause (b)(iv) thereof in its entirety as
follows:
 
“Agent shall withdraw available funds in the Interest Reserve Account on each
Interest Payment Date and apply same to the payment of interest hereunder or to
interest owing under the Durant Credit Agreement.  In the event that Agent shall
apply any funds from the Interest Reserve Account to interest owing under the
Durant Credit Agreement, such amount shall constitute Interest Reserve Durant
Debt.  In the event that Agent is prevented from withdrawing any amount from the
Interest Reserve Account for any reason, or in the event that available funds on
deposit in the Interest Reserve Account are insufficient to pay interest due
hereunder on
 

 
13

--------------------------------------------------------------------------------

 

such Interest Payment Date (including by virtue of application of amounts in the
Interest Reserve Account to interest accrued under the Durant Credit Agreement),
Borrower shall nonetheless be required to make the applicable payment of
interest as otherwise required hereunder.  Amounts deposited in the Interest
Reserve Account shall be invested by the Agent at the direction of the Borrower,
in Investments permitted by Section 7.11, so long as Agent has a first priority
security interest therein and any such investment can be liquidated so as to pay
without penalty all interest that will become payable during the applicable
Interest Reserve Period; provided that the investment of such amounts shall be
controlled solely by the Agent during the continuance of any Event of
Default.  The provisions of this Section 2.4.2(b)(iv) shall supersede and
replace the terms of that certain Letter Agreement, dated as of August 8, 2007,
between Agent and Loan Parties, and such Letter Agreement shall have no further
force or effect.”
 
(h) Section 2.6.1 of the Credit Agreement is amended by adding the following
text immediately following the text “and payment of the Prepayment Amount”
appearing therein: “provided, that if any prepayment shall be made concurrently
or substantially concurrently with the consummation of the Reverse Merger
Transaction, the Prepayment Amount payable in connection therewith shall be
reduced by the amount of the Amendment No. 2 Fee; provided, further, that
nothing contained in this Section 2.6.1 shall be deemed to constitute a consent
by any Lender to the Reverse Merger Transaction.”
 
(i) Sections 5.6, 5.8, 5.9, 5.13, 5.14 and 5.15 of the Credit Agreement are
amended by replacing the text “Closing Date” in each instance in which it
appears therein with the text “Closing Date and the Amendment No. 2 Effective
Date”.
 
(j) Section 6.8 of the Credit Agreement is amended by (i) replacing the text
"Closing Date" appearing in paragraph (b) thereof with the text "Amendment No. 2
Effective Date" and (ii) adding the following at the end of such section:
"Within thirty (30) days following the Amendment No. 2 Effective Date, the
Borrower shall execute and deliver an amendment to the Mortgage, dated as of
February 28, 2007 (as heretofore amended), by Borrower to Agent, in form and
substance satisfactory to Agent, to the extent necessary in the opinion of Agent
to insure that the Term Loan B and the `Term Loan B' being  made to Durant
Biofuels, LLC is secured by such Mortgage and to obtain at Borrower's expense,
an  endorsement, in form and substance satisfactory to Agent, to the title
insurance policy issued to Agent as to such Mortgage, which among other things
insures that such Mortgage secures such Term Loan B and  `Term Loan B"'.
 
(k) Section 7.1 of the Credit Agreement is amended by replacing the word
“omitted” appearing in paragraph (j) thereof with the following text: “Interest
Reserve Borrower Debt; provided, however, that Borrower shall have executed and
delivered to Durant, on the Amendment No. 2 Effective Date, the sole originally
executed counterpart of a demand note (the “Intercompany Note”) to evidence any
such Interest Reserve Borrower Debt owing at any time by Borrower to Durant,
which Intercompany Note shall be in form and substance reasonably satisfactory
to Agent and shall be pledged and delivered by Durant to Agent as additional
collateral security for the Obligations and endorsed by Durant to the order of
Agent.”
 
(l) Section 7.7 of the Credit Agreement is amended by (i) replacing the phrase
“Use the proceeds of the Loan” appearing therein with the phrase “Use the
proceeds of the Initial Loan” and (ii) inserting the phrase “use the proceeds of
the Term Loan B for deposit into the Interest Reserve Account
 

 
14

--------------------------------------------------------------------------------

 

(m) and to pay certain fees and expenses, to pay the Amendment No. 2 Fee,”
immediately following the phrase “to pay any financing fees and expenses
associated herewith,” appearing therein.
 
(n) The Credit Agreement is amended by adding as Schedules 4.1 through 7.15 the
schedules attached hereto as Schedules 4.1 through 7.15.
 
SECTION 3.
CONDITIONS TO EFFECTIVENESS
 
This Amendment shall become effective on the date (the “Effective Date”) on
which the following conditions are satisfied in full:
 
(a) Agent shall have received one or more counterparts of this Amendment
executed and delivered by Borrower, the other Loan Parties, Agent and Lenders;
 
(b) Agent shall have received one or more counterparts of the Consent and
Reaffirmation in the form of Exhibit A hereto, executed and delivered by each of
the Guarantors named therein;
 
(c) Agent shall have received an amendment and restatement, each in the form of
Exhibit B hereto, of each Note held by a Lender having a Term Loan B Commitment,
each dated the Amendment No. 2 Effective Date and executed and delivered by
Borrower;
 
(d) Agent shall have received the Intercompany Note, duly executed and delivered
by Borrower and pledged and endorsed by Durant to the order of Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as specified by Agent;
 
(e) Agent shall have received (i) in immediately available funds the Amendment
No. 2 Fee and (ii) evidence satisfactory to Agent that all Legal Costs of Agent
incurred in connection with this Amendment and the other Loan Documents shall
have been paid;
 
(f) except for the Continuing Defaults (as hereinafter defined) no Default or
Event of Default is continuing or would result after giving effect to this
Amendment; and
 
(g) except for those representations and warranties that are not true and
correct as a result of the Continuing Defaults, all representations and
warranties of the Loan Parties contained in this Amendment and in the Credit
Agreement shall be true and correct in all material respects as of the date
hereof and as of the Effective Date, except to the extent such representations
and warranties relate to a specific date.
 
SECTION 4.
NO WAIVER ; LIMITATION ON SCOPE
 
(a) Borrower hereby acknowledges that the “Subject Events of Default” (as
defined in that certain Reservation of Rights Letter, dated as of May 23, 2007,
from Agent to Loan Parties) are continuing.  Further, Borrower has informed
Agent of the following:
 
(1)  
on July 11, 2007, an involuntary bankruptcy proceeding was commenced against
Parent in the United States Bankruptcy Court, District of Delaware, and such
proceeding has remained undismissed for longer than 60 days.  Such proceeding
and passage of time without dismissal constitutes an Event of Default under
Section 8.1.3 of the Credit Agreement (the “Bankruptcy Default”); and

 

 
15

--------------------------------------------------------------------------------

 

(2)  
Borrower has made distributions to Parent in contravention of Section 7.4 of the
Credit Agreement.  The payment of such distributions constitutes an Event of
Default under Section 8.1.4 of the Credit Agreement (the “Restricted Payment
Default”); and

 
(3) Borrower was not in compliance with the covenants set forth in Section 7.14
of the Credit Agreement for the Fiscal Quarter ended June 30, 2007 (the
“Financial Covenant Default” and together with the Subject Events of Default,
the Bankruptcy Default and the Restricted Payment Default, collectively, the
“Continuing Defaults”).
 
Agent hereby reserves all rights and remedies of Agent and Lender arising from
the occurrence and continuation of the Continuing Defaults, including, without
limitation, the right to declare the Loan and all other Obligations to be
immediately due and payable.  Other than the waiver set forth in Section 2(a),
nothing contained in this Amendment, including the making of the Term Loan B,
shall be deemed a waiver by Agent or any Lender of its respective rights and
remedies against Borrower or any other Loan Party for the Continuing Defaults or
for any other existing or future Defaults or Events of Default.
 
(b) Except as expressly amended hereby and except as provided in paragraph (a)
above, all of the representations, warranties, terms, covenants and conditions
of the Loan Documents shall remain in full force and effect in accordance with
their respective terms.  The amendments set forth herein shall be limited
precisely as provided for herein and shall not be deemed to be waivers of,
amendments of, consents to or modifications of any term or provision of the Loan
Documents or any other document or instrument referred to therein or of any
transaction or further or future action on the part of Borrower or any other
Loan Party requiring the consent of Agent or Lenders except to the extent
specifically provided for herein.
 
SECTION 5.
MISCELLANEOUS
 
(a) Borrower and the other Loan Parties hereby represent and warrant that this
Amendment has been duly authorized and executed by Borrower and each of the
other Loan Parties and that the Credit Agreement, as amended by this Amendment,
is the legal, valid and binding obligation of Borrower and the other Loan
Parties party thereto, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors rights generally and by general equitable principles (whether
enforcement is sought by proceedings in law or in equity).
 
(b) Each of Borrower and the other Loan Parties repeats and restates the
representations and warranties of such Person contained in the Credit Agreement
as of the date of this Amendment  and as of the Effective Date, except to the
extent such representations and warranties relate to a specific date; provided
that references to the Credit Agreement or “this Agreement” in such
representations and warranties shall be deemed to be references to the Credit
Agreement as amended pursuant to this Amendment.
 
(c) Borrower and the other Loan Parties hereby ratify and confirm the Credit
Agreement as amended hereby, and agree that, as amended hereby, the Credit
Agreement remains in full force and effect.
 
(d) Borrower and the other Loan Parties agree that the Loan Documents to which
each such Person is a party remain in full force and effect (as amended hereby
in the case of the Credit Agreement) notwithstanding the execution and delivery
of this Amendment and that nothing contained in this Amendment shall constitute
a defense to the enforcement of any Loan Document.
 

 
16

--------------------------------------------------------------------------------

 

(e) This Amendment may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which counterparts together shall constitute but one and
the same instrument.
 
(f) All references in the Loan Documents to the “Credit Agreement” and in the
Credit Agreement as amended hereby to “this Agreement,” “hereof,” “herein” or
the like shall mean and refer to the Credit Agreement as amended by this
Amendment (as well as by all subsequent amendments, restatements, modifications
and supplements thereto).
 
(g) THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).
 
(h) This Amendment is a “Loan Document” and each of the provisions set forth in
Section 10 (Miscellaneous) of the Credit Agreement applies to this Amendment to
the same extent such provision applies to any other Loan Document.
 
(i) Each of the following provisions of the Credit Agreement is hereby
incorporated herein by this reference with the same effect as though set forth
in its entirety herein, mutatis mutandis, and as if “this Agreement” in any such
provision read “this Amendment”: Section 10.2 (Notices), Section 10.10
(Captions), Section 10.13 (Severability), Section 10.14 (Entire Agreement),
Section 10.15 (Successors and Assigns), Section 10.17 (Forum Selection; Consent
to Jurisdiction) and Section 10.18 (Waiver of Jury Trial).
 
[SIGNATURE PAGE FOLLOWS]
 

 
17

--------------------------------------------------------------------------------

 

WITNESS the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.
 
BORROWER:


DURANT BIOFUELS, LLC


By:           /s/ Dennis G. McLaughlin,
III                                                                           
Title:                      CEO                                                      


LOAN PARTIES:


EARTH BIOFUELS, INC.


By:           /s/ Dennis G. McLaughlin,
III                                                                           
Title:                      CEO                                                      


APPLIED LNG TECHNOLOGIES USA, L.L.C.


By:           /s/ Dennis G. McLaughlin,
III                                                                           
Title:                      CEO                                                      


FLEET STAR, INC.


By:           /s/ Dennis G. McLaughlin,
III                                                                           
Title:                      CEO                                                      


APOLLO LEASING, INC.


By:           /s/ Dennis G. McLaughlin,
III                                                                           
Title:                      CEO                                                      


ARIZONA LNG, L.L.C.


By:           /s/ Dennis G. McLaughlin,
III                                                                           
Title:                      CEO                                                      


EARTH LNG, INC.


By:           /s/ Dennis G. McLaughlin,
III                                                                           
Title:                      CEO                                                      

 
18

--------------------------------------------------------------------------------

 

AGENT AND LENDERS:
 
FOURTH THIRD LLC,
 
as Agent and a Lender
 


 
By:                  /s/ Seth B.
Taube                                                                
 
Name:                 Seth B. Taube
 
Title:                 Authorized Signatory
 


 

 
19

--------------------------------------------------------------------------------

 

EXHIBIT A
 
CONSENT AND REAFFIRMATION


Each of the undersigned (“Guarantors”) hereby (i) acknowledges receipt of a copy
of the foregoing Amendment No. 1; (ii) consents to Borrower’s execution and
delivery thereof and approves and consents to the transactions contemplated
thereby; (iii) agrees to be bound thereby; and (iv) affirms that nothing
contained therein shall modify or diminish in any respect whatsoever its
obligations under the Guarantee and Collateral Agreement and the other Loan
Documents to which it is a party and reaffirms that such Guarantee and
Collateral Agreement is and shall continue to remain in full force and
effect.  This acknowledgement by Guarantors is made and delivered to induce
Agent and Lenders to enter into Amendment No. 1, and Guarantors acknowledge that
Agent and Lenders would not enter into Amendment No. 1 in the absence of the
acknowledgements contained herein.  Although Guarantors have been informed of
the matters set forth herein and have acknowledged and agreed to same,
Guarantors understand that Agent and Lenders have no obligation to inform
Guarantors of such matters in the future or to seek Guarantors’ acknowledgment
or agreement to future amendments or waivers, and nothing herein shall create
such a duty.  Capitalized terms used herein without definition shall have the
meanings given to such terms in the Amendment No. 1 to which this Consent is
attached or in the Credit Agreement referred to therein, as applicable.


IN WITNESS WHEREOF, the undersigned have executed this Consent and Reaffirmation
on and as of the date of Amendment No. 1.


EARTH BIOFUELS, INC.


By:           /s/ Dennis G. McLaughlin,
III                                                                           
Title:                      CEO                                                      


APPLIED LNG TECHNOLOGIES USA, L.L.C.


By:           /s/ Dennis G. McLaughlin,
III                                                                           
Title:                      CEO                                                      


FLEET STAR, INC.


By:           /s/ Dennis G. McLaughlin,
III                                                                           
Title:                      CEO                                                      


APOLLO LEASING, INC.


By:           /s/ Dennis G. McLaughlin,
III                                                                           
Title:                      CEO                                                      



 
20

--------------------------------------------------------------------------------

 

ARIZONA LNG, L.L.C.


By:           /s/ Dennis G. McLaughlin,
III                                                                           
Title:                      CEO                                                      


EARTH LNG, INC.


By:           /s/ Dennis G. McLaughlin,
III                                                                           
Title:                      CEO                                                      

 
21

--------------------------------------------------------------------------------

 
